DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 5/25/2022 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Claim Status
Claims 1-2 and 4 are pending.
Claim 3 is cancelled.
Claim 1 is currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein each of the plurality of separation gas nozzles is inserted into each of the plurality of buffer spaces” is regarded as new matter. Particularly, the claim language as required requires each gas nozzle within each buffer space, which would necessitate a total of four nozzles. However, the instant disclosure only appears to support where one nozzle is within a respective buffer space (see Fig. 6, one nozzle per space).
Additionally, the limitation “wherein the plurality of separation gas nozzles extend in parallel to the one surface side of the rotary table” is regarded as new matter. While Fig. 1 appears to show where one nozzle #55 is substantially parallel to the top surface of #2, the second nozzle in Fig. 6 (claimed as the plurality of separation gas nozzles) is not shown in a view similar to Fig. 1, nor does the Specification specifically state where either of the two nozzles is parallel to the top surface of the table.
Regarding claims 2 and 4, the claims are rejected at least based upon their dependency to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation the limitation “wherein each of the plurality of separation gas nozzles is inserted into each of the plurality of buffer spaces” is regarded as indefinite claim language in light of the disclosure. Particularly, the claim language as required requires each gas nozzle within each buffer space, which would necessitate a total of four nozzles. However, the instant disclosure only appears to support where one nozzle is within a respective buffer space (see Fig. 6, one nozzle per buffer space). As such, one of ordinary skill in the art would not be able to ascertain the true scope of the claim as written.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading: “wherein each of the plurality of separation gas nozzles is inserted into a different one of the plurality of buffer spaces.”
Regarding claims 2 and 4, the claim are rejected at least based upon their dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 4 (all pending claims) are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent 8,372,202) in view of Choi (US Pub. 2006/0096540).
Regarding claim 1, Kato teaches a film forming apparatus for performing a film forming process (Col. 1, Lines 14-18) by mounting a substrate on one surface side of a rotary table provided inside a vacuum container (see Figs. 1, 2, and 15) and supplying a processing gas to the substrate while revolving the substrate around a rotation center of the rotary table by rotating the rotary table (C1, L59-67), comprising: 
a first processing gas supply part (C6, L37 and Fig. 15, first reaction gas nozzle #31) and a second processing gas supply part (C6, L37 and Fig. 15, second reaction gas nozzle #32) provided apart from each other in a rotation direction of the rotary table (C12, L15 and Fig. 15, turntable #2 rotating clockwise) and configured to supply a first processing gas (C6, L62-66: BTBAS gas) and a second processing gas to the substrate (C6, L62-66: ozone gas), respectively; and 
a separation region formed between a first processing region and a second processing region (see annotated Fig. 15 below, shown generally in Fig. 2, separation area D with processing regions P1/P2) to separate an atmosphere of the first processing region to which the first processing gas is supplied and an atmosphere of the second processing region to which the second processing gas is supplied (C7, L50-59), 

    PNG
    media_image1.png
    665
    607
    media_image1.png
    Greyscale

wherein the separation region includes:
a separation region forming member (C16, L46 and Fig. 15, part of convex portion #5 as shown below) including a plurality of radial edge portions (see annotated Fig. 15 below) extending in a radial direction from the rotation center to a peripheral edge of the rotary table (see below, extends from center C towards chamber body #12), the plurality of radial-edge portions being spaced apart from each other in the rotation direction (see below, spaced as shown by dotted line), 

    PNG
    media_image2.png
    666
    566
    media_image2.png
    Greyscale

and configured to form a narrow space between the plurality of radial edge portions (see annotated Fig. 13B below, height “B”, similar to the embodiment in Fig. 15 but showing heights more clearly) and the rotary table (see below), and a concave portion (see annotated Fig. 15 below, cut-out portion to house nozzle #41) provided in a region sandwiched between the plurality of radial edge portions disposed adjacent to each other (see below), the concave portion being opened toward the one surface side of the rotary table (concave portion opens down facing upper surface of the turntable #2), and configured to form a buffer space having a larger height dimension than the narrow space between the concave portion and the rotary table (see below, height “A” larger than “B”); and

    PNG
    media_image3.png
    300
    448
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    282
    288
    media_image4.png
    Greyscale

a separation gas supply part (C6, L38 and Fig. 15, separation gas nozzle #41) configured to supply a separation gas into the buffer space (see Fig. 15 in relation to annotated Fig. 13B above, C7, L20-21: supplies nitrogen gas),2Appl. No. 15/914,261Attorney Docket No. 35737UResponse to Office Action mailed April 28, 2020 
wherein the separation region forming member further includes a circumferential edge portion (C9, L30-36 and Fig. 16, bent portion #55) extending in the rotation direction between the plurality of radial edge portions (see Fig. 16, shown surrounding the outer peripheral edge of radial edge portions, as set forth above) and disposed adjacent to the peripheral edge of the rotary table (see Fig. 16),
wherein the concave portion is surrounded by the plurality of radial edge portions and the circumferential edge portion to form the buffer space (see Figs. 15 and 16, radial edge portions as above and circumferential edge portion define the space shown in Fig. 15 surrounding nozzle #41) having a fan shape in a plan view (see Fig. 15, gap region surrounding #41 is a fan shape- see annotated Fig. 15 above), 
wherein the concave portion includes a groove portion (see annotated Fig. 15 below, rectangular groove portion of concave portion) extending from a center of the fan shape (see annotated Fig. 15 below, from a rough geometric center) toward the rotation center of the rotary table (see Fig. 15, towards the central vertical axis) to communicate with the buffer space (all regions of the apparatus “communicate” with each other, as they are integral components and volumes of the same apparatus and thus share at least heat/kinetic energy, among other things), 
wherein the groove portion has a uniform width with respect to a direction perpendicular to the radial direction and the width is uniform along the entire length of the groove portion (see annotated Fig. 15 below, the left/right width of the rectangular groove portion appears to be the same along its entire length).

    PNG
    media_image5.png
    319
    325
    media_image5.png
    Greyscale

wherein the separation gas supply part includes a separation gas nozzle (C7, L11 and Fig. 15, separation gas nozzle #41) inserted into the buffer space (see annotated Fig. 13B reproduced below) through the circumferential edge portion (Fig. 16, nozzle #41 appears in phantom to pass through bent portion #55, shown more clearly in Fig. 12 as annotated below), 

    PNG
    media_image3.png
    300
    448
    media_image3.png
    Greyscale

    PNG
    media_image6.png
    263
    344
    media_image6.png
    Greyscale

wherein the separation gas nozzle (C7, L11 and Fig. 15, separation gas nozzle #41) extends in parallel to the one surface side of the rotary table (see Fig. 12, upper surface of the turntable #2) along the radial direction of the rotary table (see Fig. 12, #41 appears to be parallel to turntable #2),
wherein an opening is formed in a distal end of the separation gas nozzle (see annotated Figs. 16 and 12 as below – opening #1 and opening #2 are both openings at a distal end of nozzle #41 that individually meet the limitation) and oriented toward the groove portion (as below, opening #1 is oriented towards the groove portion laterally, opening #2 faces upwards and downwards towards the volume surrounding the nozzle corresponding to the “groove portion”),

    PNG
    media_image7.png
    219
    405
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    233
    315
    media_image8.png
    Greyscale

	wherein the separation region forming member includes a partitioning portion extending along the radial direction (see annotated Fig. 15 below, vertical dividing plane along the dashed arrow radially outward from the apparatus center),
wherein the buffer space includes a plurality of buffer spaces divided by the partitioning portion (as below, separating into “a” and “b” spaces), and

    PNG
    media_image9.png
    344
    289
    media_image9.png
    Greyscale

	wherein the separation gas nozzle is inserted to each of the plurality of buffer spaces (as above, nozzle #41 is directly touching both spaces “a” and “b”).

	Kato does not teach a plurality of separation gas nozzles extend[ing] in parallel to the one surface side of the rotary table, nor wherein each of the plurality of separation gas nozzles is inserted to each of the plurality of buffer spaces.
	However, Choi teaches a plurality of separation gas nozzles (Choi – [0029] and Fig. 1, gas supply nozzles #30 parallel to surface of chuck #13), and wherein each of the plurality of separation gas nozzles is inserted into each of the plurality of buffer spaces (Choi – Fig. 1, nozzles are radially spaced around the chamber circumference, where the plurality of buffer spaces is taught by Kato, above).
	Kato and Choi both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the separation gas nozzle of Kato to comprise a plurality of separation gas nozzles (as taught by Choi) in order to uniformly distribute process gases to a substrate (Choi – [0028]).

To clarify the record, the claim limitations “for performing a film forming process by mounting a substrate on one surface side of a rotary table provided inside a vacuum container and supplying a processing gas to the substrate while revolving the substrate around a rotation center of the rotary table by rotating the rotary table”, “configured to supply a first processing gas and a second processing gas to the substrate, respectively”, “to separate an atmosphere of the first processing region to which the first processing gas is supplied and an atmosphere of the second processing region to which the second processing gas is supplied”, and “configured to supply a separation gas into the buffer space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kato apparatus would be capable of performing the intended uses as specifically set forth above.

Regarding claim 2, Kato teaches wherein the separation region forming member is formed to have a fan shape in a plan view (see annotated Fig. 15 below, reproduced for convenience), the plurality of radial edge portions are provided at both ends of the fan shape (provided at both outer ends/edges of the fan shape).

    PNG
    media_image2.png
    666
    566
    media_image2.png
    Greyscale

Kato does not explicitly teach an angle defined by the plurality of radial edge portions falls within a range of 20 degrees or more and 60 degrees or less.
However, Kato does teach that the size of the convex portion (Fig. 15, #5) and the distance between the convex portion and the separation gas nozzle (Fig. 15, #41) is a result effective variable. Specifically, that the size of the convex portion and the distance between said convex portion and the separation gas nozzle can be determined taking into consideration the ejection rates of the separation gas and the reaction gas in order to effectively demonstrate the separation effect of the separation area D (C16, L40-50).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the convex portion, and thus the angles that define it, through routine experimentation in order to effectively demonstrate the separation effect of the separation area D (C16, L40-50). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 4, Kato teaches wherein the separation gas nozzle is provided at a position where the separation gas is discharged into each of the plurality of buffer spaces from the peripheral edge side of the rotary table (Fig. 15, separation gas nozzle #41 injects separation gas into the buffer spaces, as set forth above, passing through chamber body #12 over the periphery of the rotary table #2).

Kato does not teach a plurality of separation gas nozzles.
However, Choi teaches a plurality of separation gas nozzles (Choi – [0029] and Fig. 1, gas supply nozzles #30 parallel to surface of chuck #13).
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the separation gas nozzle of Kato to comprise a plurality of separation gas nozzles (as taught by Choi) in order to uniformly distribute process gases to a substrate (Choi – [0028]).

Response to Arguments
Applicant is thanked for the amendments to claim 1 to correct a minor informality, thus the objection to claim 1 is withdrawn.

Applicant’s arguments with respect to claim 1 (and claims dependent thereon) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See particularly the Choi reference in combination with Kato, as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718